COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-163-CV

Q'SO, INC., AMY ARNOLDT, AND                                  APPELLANTS
FREDRICK ARNOLDT

                                       V.

CAPITAL ONE, N.A.                                                 APPELLEE

                                   ----------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellants’ Motion To Dismiss.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                                PER CURIAM

PANEL: MEIER, LIVINGSTON, and WALKER, JJ.

DELIVERED: June 18, 2009



     1
         … See Tex. R. App. P. 47.4.